Case 19-32857-hdh11 Doc 173 Filed 09/09/19            Entered 09/09/19 09:05:14      Page 1 of 3



Richard E. Weltman (rew@weltmosk.com)
Michael L. Moskowitz (mlm@weltmosk.com)
Debra Kramer (dk@weltmosk.com)
Adrienne Woods (aw@weltmosk.com)
Melissa A. Guseynov (mag@weltmosk.com)
WELTMAN & MOSKOWITZ, LLP
Attorneys for Debtor/Debtor-in-Possession
270 Madison Avenue, Suite 1400
New York, New York 10016-0601
(212) 684-7800
                           UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION
                                                     )      Chapter 11 Case
In re:                                               )
                                                     )
                                                     )      Case No. 19-32857 (HDH11)
  HVI CAT CANYON, INC.,                       )      )
                                              )      )
                                  Debtor.     )      )
                                                     )

MOTION FOR SETTING AND REQUEST TO EXPEDITE HEARING FOR WELTMAN
    & MOSKOWITZ, LLP TO WITHDRAW AS ATTORNEYS FOR DEBTOR
TO:       THE HONORABLE HARLIN D. HALE
          UNITED STATES BANKRUPTCY JUDGE:

              Weltman & Moskowitz, LLP (“W&M”), counsel to HVI Cat Canyon, Inc., debtor and

debtor-in-possession (“Debtor”), submits this motion (“Motion”), for an expedited hearing on its

motion to withdraw as counsel to Debtor (“Withdrawal Motion”), and states as follows:

                                            BACKGROUND

         1.        By this Motion, W&M seeks an expedited hearing on September 18, 2019 at 1:30

p.m. (CDT) on the Withdrawal Motion, or as soon as the Court is able to hear such motion.

         2.        As set forth in the Withdrawal Motion, W&M advised Debtor’s management of

the possibility of venue transfer and resultant need for replacement counsel several weeks prior

to the venue transfer. However, to the best of W&M’s knowledge, Debtor has not yet engaged

replacement counsel, and as further explained below, Debtor has failed to provide an affidavit in

compliance with Local Rule 2091-1.
Case 19-32857-hdh11 Doc 173 Filed 09/09/19            Entered 09/09/19 09:05:14       Page 2 of 3



       3.      Moreover, as an evidentiary hearing regarding cash collateral has been scheduled

for September 18-19, it W&M’s immediate withdrawal has become even more pressing. W&M

has no presence in Texas, no office, no attorneys admitted there and has never been involved in a

case in Texas, bankruptcy or otherwise.

       4.      It would be unduly burdensome and simply, put, unfair and inequitable, to force

W&M to continue to represent a debtor that has no interest in permitting W&M to withdraw as

counsel while continuing to receive professional services knowing if it does not obtain

replacement counsel, W&M must continue to represent debtor’s interests.

       5.      W&M notified Debtor of the relevant Local Rule and requested Debtor review

and if acceptable, sign an affidavit pursuant to Local Rule 2091-1. Debtor’s principal has

refused and/or ignored the required affidavit allowing W&M to withdraw.

       6.      As a result, W&M requests the hearing on the Withdrawal Motion be set for

September 18, 2019, or as soon as the Court is able to hear it.

       7.      Certificate of Conference. Counsel to UBS, the United States Trustee and Counsel

to the Committee have requested the hearing on the Withdrawal Motion be held only following

the hearing and determination of the matters presently scheduled for September 18 and 19, or on

the next date convenient to the Court. Debtor’s management failed to reply to our request for

consent to the expedited relief.

       8.      Notice of the proposed expedited hearing will be provided electronically to all

parties receiving the Court’s ECF notifications and by first-class mail on all other parties on the

Core Service List as defined in the Order Establishing Notice and Service Procedures (ECF doc.

no. 39).




                                                 2
Case 19-32857-hdh11 Doc 173 Filed 09/09/19       Entered 09/09/19 09:05:14     Page 3 of 3



         WHEREFORE, W&M respectfully requests the Withdrawal Motion be set for a hearing

on September 18, 2019 1:30 p.m. (CDT)

Dated:    New York, New York
          September 9, 2019
                                                WELTMAN & MOSKOWITZ, LLP
                                                Attorneys for Debtor/Debtor in Possession
                                                By: /s/ Michael L. Moskowitz
                                                     MICHAEL L. MOSKOWITZ
                                                270 Madison Avenue, Suite 1400
                                                New York, New York 10016
                                                (212) 684-7800




                                            3
